Citation Nr: 1045051	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from  June 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran testified at a Board hearing via video-conference 
before the undersigned Veterans Law Judge in September 2010.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran had military noise exposure during service.

2.  The Veteran is currently diagnosed with bilateral hearing 
loss and tinnitus.

3.  A private medical opinion relates the Veteran's bilateral 
hearing loss and tinnitus to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant case, the Board is granting service connection for 
bilateral hearing loss and tinnitus; thus, the Board is granting 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further considered.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Regarding the Veteran's bilateral hearing loss claim, the Board 
notes that a hearing loss disability is defined by regulation.  
For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater;  when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records reflect that whispered 
voice testing conducted at both entrance and separation from 
service was deemed normal, with results of 15 of 15 recorded 
bilaterally.  However, the Board notes that whispered voice 
testing is not currently considered to be an accurate measure of 
hearing acuity.  The Veteran's service treatment records also 
reflect the results of audiograms conducted in June 1962 and July 
1964.  The 1962 audiogram reflects the following pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
+5
+5
+5
+5
LEFT
+5
+5
+5
0

While the 1964 audiogram reflects results recorded on a numeric 
graph, without a corresponding notation of those exact numeric 
frequencies, the approximate results at the frequencies tested 
were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10 - 20
10
-
0 - 10
LEFT
10
10
-
10


The Veteran's reported in-service duty was as an engine-room 
engineer, which he reports involved significant noise exposure.  
The Veteran's service personnel records reflect that he received 
small fire arms training during service and that his military 
occupational specialty during at least one point in his military 
career was a machinist's mate.  Indeed, as reflected in the July 
2008 rating decision on appeal, VA has conceded that the Veteran 
had military noise exposure in service based on evidence 
reflecting that his military occupational specialty involved 
Naval ship engine room work.  

The Veteran also testified during his recent Board hearing that 
his post-service occupation as an employee of Amtrak did not 
involve significant noise exposure, as he was employed as a train 
conductor, which involved working inside passenger train cars 
where there was relatively little noise exposure.  

The Veteran's post-service treatment records do not reflect any 
audiological treatment until 2007, when a VA audiological 
treatment record reflects the Veteran's report of experiencing 
tinnitus for "as long as he can remember," military noise 
exposure from firearms and engine room noise, and occupational 
noise exposure as a conductor.  The treatment record reflects 
that audiometric testing was conducted, but the record does not 
contain any corresponding interpretation of the results or 
diagnosis of hearing loss or tinnitus.

The Veteran was afforded a VA audiometric examination in June 
2008, during which the Veteran reported military noise exposure 
but no occupational noise exposure during his post-service career 
as an Amtrak employee.  The Veteran further reported that he had 
experienced bilateral tinnitus since his military service.  After 
conducting audiometric testing, the examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss, consistent 
with the definition of hearing loss for VA purposes, and 
tinnitus.  However, the examiner opined that the Veteran's 
bilateral hearing loss and tinnitus were less likely than not 
related to service.  In support of this opinion, the examiner 
stated that the Veteran had normal hearing after two years of 
military noise exposure (citing the normal hearing acuity 
reflected by his 1964 audiometric testing), occupational noise 
exposure after his discharge from service, and other general 
health factors that contribute to his hearing loss.  However, the 
examiner acknowledged that there were factors that support a 
theory that the Veteran's hearing loss and tinnitus were related 
to service, namely the onset of his tinnitus during service and 
the fact that the Veteran's military occupation required exposure 
to noise levels that are sufficient to cause hearing loss in some 
people.

In support of his claim, the Veteran submitted a September 2010 
private audiometric treatment record, which reflects a diagnosis 
of bilateral sensorineural hearing loss and notations regarding 
treatment options for both his tinnitus and hearing loss.  The 
treatment record also reflects a notation that the Veteran's 
noise-induced hearing loss may possibly be related to the 
Veteran's military noise exposure, namely ship engine room noise 
and weapon-firing without hearing protection.  A corresponding 
September 2010 medical opinion authored by the Veteran's private 
treating audiologist states that it is at least as likely as not 
that the Veteran's bilateral hearing loss and tinnitus are caused 
by, a result of, or aggravated by the Veteran's military acoustic 
trauma.  In support of this opinion, the audiologist stated that 
the Veteran's hearing loss pattern fits the pattern of noise-
induced/acoustic-trauma-related hearing loss.

After reviewing all of the evidence of record, the Board finds 
that service connection for both bilateral hearing loss and 
tinnitus is warranted.  The evidence of record reflects that the 
Veteran had military noise exposure during service in his 
capacity as a service member assigned to a naval ship engine room 
and while engaging in small firearm training.  Additionally, 
while the Veteran' service treatment records do not definitively 
reflect that he developed hearing loss for VA purposes while in 
service, the audiometric testing conducted in 1964 shows a 
decrease in hearing acuity when compared to his 1962 audiometric 
test results, which were recorded shortly after his entrance to 
service.  Moreover, the Board notes that the Veteran continued to 
have approximately two years of military noise exposure after his 
1964 audiometric testing before he was discharged from service in 
1966 (and the whispered voice testing conducted at separation, 
while reflecting normal results, is not considered an accurate 
measure of hearing acuity).   Furthermore, the Veteran contends 
that post-service career as an Amtrak train conductor primarily 
involved work in passenger cars, and therefore did not involve 
significant noise exposure.  

The Board notes that the Veteran is both competent to report the 
onset of his tinnitus and his in-service and post-service noise 
exposure, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required), 
and the Board finds the Veteran's reports to be credible.  The 
Board notes that the Veteran's report of the onset of his 
tinnitus for many years (since his service in the 1960's), has 
remained consistent, as the VA audiological treatment record that 
predates the Veteran's instant service connection claim reflects 
his report of experiencing tinnitus for as long as he can 
remember.  Furthermore, the Veteran's reported noise exposure 
both during and after service is consistent with the 
circumstances of his both his service occupation and post-service 
occupation.  

The Board further notes that it appears that the VA examiner who 
failed to relate the Veteran's current hearing loss and tinnitus 
to service predicated her opinion, in part, on the Veteran having 
significant post-service occupational noise exposure and normal 
hearing acuity during service.  However, the examiner did not 
specifically address the evidence of record reflecting that the 
Veteran's hearing acuity decreased during service, as reflected 
by in-service audiometric test results of record.  Moreover, the 
examiner acknowledged that the Veteran's military noise exposure 
was significant enough to induce hearing loss in some people, and 
that the Veteran reported that his tinnitus began in service.   
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding 
that among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  Conversely, the 
Veteran's private treating audiologist has stated that it is at 
least as likely as not that the Veteran's current hearing loss 
and tinnitus are related to service based on the Veteran's known 
exposure to acoustic trauma during service.  Thus, given the 
totality of the evidence, the Board finds that the private 
medical opinion of record should be given more probative weight, 
as it contemplates the role that the Veteran's significant 
military noise exposure during service, and less significant 
post-service noise exposure, could have in contributing to his 
current bilateral hearing loss and tinnitus.  

In sum, the evidence of record reflects that the Veteran reports 
of exposure to acoustic trauma in service and experiencing 
tinnitus since service, and his service treatment records 
document a decrease in his hearing acuity.  Moreover, the Veteran 
reports that his post-service career as a passenger train 
conductor involved relatively little noise exposure, and both the 
VA examiner and private audiologist whose medical opinions of 
record have stated that the Veteran's military noise exposure 
could result in the Veteran's noise-induced hearing loss, (with 
the private audiologist opining that it is at least as likely as 
not that the Veteran's current bilateral hearing loss and 
tinnitus are related to service).  Accordingly, giving due weight 
to the lay evidence of record and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that a basis for granting 
service connection for both bilateral hearing loss and tinnitus 
has been presented.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


